Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 16-22 and 26-27 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chen (US PGPub 2008/0217665).
Claim 16:  Chen teaches a semiconductor device comprising (Fig. 2, 6): a sidewall insulating film (SP1) located above a semiconductor substrate; a gate insulating film (3,5) including side surfaces and a bottom surface, the side surfaces connecting with the bottom surface to define a region; a gate electrode (G1,7) formed in the region, the gate electrode comprising a metal material (7); source and drain regions (S, D, 7) in the semiconductor substrate; a first silicon nitride film (20 left) applying film located above the semiconductor substrate; and a second silicon nitride film (20 right) [0030] formed above the semiconductor substrate and outside of the first silicon nitride film, wherein in a cross section perspective, an uppermost surface of the first silicon nitride film and an uppermost surface of the second silicon nitride film are at the same height (Fig. 7).
Claim 17:  Chen teaches a channel region (C) under the gate electrode (G1), wherein the semiconductor device is a PMOS transistor [0003], and wherein a compressive stress (Fig. 6) is applied to the channel region [0012].  
Claim 18:  Chen teaches at least one stress applying film is arranged to apply the compressive stress [0012].  
Claim 19:  Chen teaches the first silicon nitride film (20 left) and the second silicon nitride film (20 right) are arranged to apply the compressive stress.  
Claim 20:  Chen teaches a channel region (C) under the gate electrode (G1), wherein the semiconductor device is an NMOS transistor [0003], and wherein a tensile stress is applied to the channel region [0012].  
Claim 21:  Chen teaches at least one stress applying film (20) is arranged to apply the tensile stress [0012].   
Claim 22:  Chen teaches the first silicon nitride film (20 left) and the second silicon nitride film (20 right) are arranged to apply the tensile stress.  
Claim 26:  Chen teaches the first stress applying film has a thickness within the range of 5nm to 30nm, both inclusive [0030].  
Claim 27:  Chen teaches a silicide region (7) on each of the source region and the drain region, wherein the first silicon nitride film is on the silicide region [0016]
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US PGPub 2008/0217665), as applied to claim 16 above, and further in view of Iyer et al. (US PGPub 2006/0009041).
Regarding claim 23, as described above, Chen substantially reads on the invention as claimed, except Chen does not teach the first silicon nitride film has a greater etching resistance than the second silicon nitride film. Iyer teaches the first silicon nitride film has a greater etching resistance than the second silicon nitride film [0039] to better control the stress induced on the device [0001]. The films contain the same materials but can be formed differently, causing differences in the films attributing to differences in their etch resistance. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Chen to include the 2nd film with the same materials as the first but with different etch resistances to better control the stress induced on the device [0001] as taught by Iyer
Claim 25:  Chen .teaches the first silicon nitride film and the second silicon nitride film have tensile stress and contains hydrogen, and wherein the first stress film contains hydrogen at a ratio lower than 12 atomic%, and the second stress film contains hydrogen at a ratio in a range of 12 atomic% to 25 atomic%.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results [0137, 0151].  

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US PGPub 2008/0217665)) as applied to claim 16 above, and further in view of Mayuzumi S„, et aL; "Extreme High-Performance n- and p-MOSFETSs Boosted by Duai-Metai/High-k Gate Damascene Process Using Top-Cut Dual Stress Liners on (100) Substrates"; SEDM 2007; Special Issue -98th Workshop of Silicon Technology Division in the Japanese Society of Applied Physics - Jan. 24,2008; 4 pages.
Regarding claim 24, as described above, Chen substantially read on the invention as claimed, except Chen do not teach the film density of the first silicon nitride film is higher than film density of the second silicon nitride film.  Mayuzumi teaches the film density of the first stress film is higher than film density of the second stress film to enhance hole and electron mobility.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Chen to have had the first stress film and the second stress film 93SP239431US01are each formed of a silicon nitride film, and film density of the first stress film is higher than film density of the second stress film to enhance hole and electron mobility as taught by Mayuzumi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814